IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,989


                      EX PARTE MARIO ALBERT VALADEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR2010-417 IN THE 207TH DISTRICT COURT
                             FROM COMAL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to imprisonment for life. The Third Court of Appeals affirmed his

conviction. Valadez v. State, No. 03-11-00224-CR (Tex. App.—Austin 2011, pet. dism’d).

        Applicant contends that he was denied his right to file a pro se petition for discretionary

review (PDR). We remanded this application to the trial court for findings of fact and conclusions

of law. On remand, the trial court made findings and conclusions and recommended that we grant

Applicant an out-of-time PDR. We agree. There was a breakdown in the system. See Ex parte
                                                                                                  2

Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006). We find, therefore, that Applicant is entitled

to the opportunity to file an out-of-time PDR of the judgment of the Third Court of Appeals in case

number 03-11-00224-CR that affirmed his conviction in cause number CR2010-417 from the 207th

District Court of Comal County. Applicant shall file his petition for discretionary review with this

Court within 30 days of the date on which this Court’s mandate issues.



Delivered: March 20, 2013
Do not publish